DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (10,566,743).
Regarding claim 1, Zhao et al. disclose a high-current high-frequency electrical connector receptacle applicable to network data transmission, comprising:
a receptacle housing (4, figure 3) provided with a first special-shaped fool-proofing unit (43, figure 3); and
a socket tongue (12, figure 3) configured to be inserted and locked into the receptacle housing (figure 1), the socket tongue comprising an upper terminal block (an upper side of 14, figure 5), a lower terminal block (a lower side of 14) and an insulating plastic body (13, figure 5), and the upper terminal block and the lower terminal block each being built in and fixed into the insulating plastic body (column 2, lines 20-22).
 	Regarding claim 2, figure 3 shows the first special- shaped fool-proofing unit comprises a left chamfered part, and the left chamfered part is formed by chamfering of a left side wall and a top wall of the receptacle housing.
 	Regarding claim 3, figure 3 shows the first special- shaped fool-proofing unit further comprises a right chamfered part (other side of 43) mirrored to the left chamfered part, and the right chamfered part is formed by chamfering of a right side wall and the top wall of the receptacle housing.
Regarding claim 4, figure 3 shows a second special- shaped fool-proofing unit (1112) is disposed on the insulating plastic body.
Regarding claim 5, figures 3 and 5 show the second special - shaped fool-proofing unit comprises a left fool-proofing protruding strip and a right fool- proofing protruding strip, and the left fool-proofing protruding strip and the right fool-proofing protruding strip are both formed by extending upwardly from a top wall of the insulating plastic body.
Regarding claim 6, figures 4 and 11 show the insulating plastic body comprises a transverse limiting protruding strip (331 and 332, figure 11) formed by extending from the top wall of the insulating plastic body and configured to limit a depth by which the socket tongue is inserted into the receptacle housing.
Regarding claim 7, the insulating plastic body comprises at least one upper anti-twist groove (1111, figure 3) formed in a top wall of the insulating plastic body, and at least one lower anti-twist groove (1114, figure 4) formed in a bottom wall of the insulating plastic body, and the receptacle housing comprises at least one upper inwardly-concave strip (411, figure 4) formed in a top wall of the receptacle housing and inserted into the at least one upper anti-twist groove, and at least one lower inwardly-concave strip (422, figure 4) formed in a bottom wall of the receptacle housing and inserted into the at least lower anti-twist groove.
	Regarding claim 9, figure 4 shows the at least one upper inwardly-concave strip is formed by direct downward drawing from the top wall of the receptacle housing, and the at least one lower inwardly-concave strip is formed by direct upward drawing from the bottom wall of the receptacle housing.
Regarding claim 11, figure 3 shows the socket tongue further comprises a left locking plate and a right locking plate; the left locking plate and the right locking plate are both built in and fixed into the insulating plastic body;
the left locking plate comprises a left slot extending rightwards from a left side wall of the left locking plate, and the insulating plastic body comprises a left avoidance notch (a vertical slot of 14, figure 5 and also shows in figure 3) disposed on a left side wall of the insulating plastic body to expose the left slot; and
the right locking plate comprises a right slot extending leftwards from a right side wall of the right locking plate, and the insulating plastic body comprises a right avoidance notch (a another vertical slot of 14, figure 5 and also shows in figure 3) disposed on a right side wall of the insulating plastic body to expose the right slot.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naito et al. (10,910,759).
Regarding claim 1, Naito et al. disclose a high-current high-frequency electrical connector receptacle applicable to network data transmission, comprising:
a receptacle housing (400B, figure 7) provided with a first special-shaped fool-proofing unit (not labeled); and
a socket tongue (370, figure 7) configured to be inserted and locked into the receptacle housing, the socket tongue comprising an upper terminal block, a lower terminal block and an insulating plastic body (350, figure 7), and the upper terminal block and the lower terminal block each being built in and fixed into the insulating plastic body.
Regarding claim 7, the insulating plastic body comprises at least one upper anti-twist groove (330, figure 7) formed in a top wall of the insulating plastic body, and at least one lower anti-twist groove (330, figure 8) formed in a bottom wall of the insulating plastic body, and the receptacle housing comprises at least one upper inwardly-concave strip (450, figure 7) formed in a top wall of the receptacle housing and inserted into the at least one upper anti-twist groove, and at least one lower inwardly-concave strip (450, figure 8) formed in a bottom wall of the receptacle housing and inserted into the at least lower anti-twist groove.
	Regarding claim 10, figure 8 shows the at least one upper anti-twist groove comprise two upper anti-twist grooves disposed side by side, and the at least one lower anti-twist groove comprise two lower anti-twist grooves disposed side by side.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naito et al.
Regarding claim 8, Naito et al. disclose each of the at least one upper inwardly-concave strip and the at least one lower inwardly-concave strip is inserted into a respective one of the at least one upper anti-twist groove and the at least one lower anti- twist groove except for in a clearance fit manner with a single-side clearance controlled in the range of 0.1 mm to 0.2 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Naito et al. to have each of the at least one upper inwardly-concave strip and the at least one lower inwardly-concave strip is inserted into a respective one of the at least one upper anti-twist groove and the at least one lower anti- twist groove in a clearance fit manner with a single-side clearance controlled in the range of 0.1 mm to 0.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 for better engaging.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/16/22.
thanh-tam.le@uspto.gov